                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

LUCHY REEDER,

                       Plaintiff,

v.                                                          Case No: 6:20-cv-1795-Orl-22GJK

AMERICAN SECURITY INSURANCE
COMPANY,

                       Defendant.


                                             ORDER

       This cause comes before the Court on review of the Notice of Pendency of Other Actions.

(Doc. 8). Plaintiff Luchy Reeder originally filed this suit on August 3, 2020, in the Ninth Judicial

Circuit, in and for Osceola County, Florida1 for breach of contract following denial of coverage

for property losses caused by Hurricane Irma. (Doc. 1-1). On September 30, 2020, Defendant

American Security Insurance Company (“ASIC”) removed the case to this Court on the basis of

diversity jurisdiction pursuant to 28 U.S.C. § 1332. (Doc. 1).

       The Notice of Pendency of Other Actions listed a pending state court case, filed on

September 13, 2019, in which Plaintiff brought a similar claim against a different insurance

company for damage caused by the same storm.2 The Notice stated that the case should not be

designated as a similar or successive case pursuant to Local Rule 1.04(a) or (b). The parties have

not addressed, however, why there are two cases stemming from the same storm, regarding the

same loss to the same property.




       1
        Case number 2020-CA-001924 was removed to this Court.
       2
         Case number 2019-CA-002968 is still pending in state court against a different insurance
company for damage caused by the same storm.
       The Court is also unsure whether the insurance company in the pending state court case is

an indispensable party to this case. As such, an issue has been raised as to whether this Court’s

scarce judicial resources should be expended on this claim when a similar claim is being litigated

in state court and could lead to inconsistent verdicts.

       Based on the foregoing, it is ordered as follows:

       1.        Plaintiff Luchy Reeder is ORDERED to show within 14 days the relationship

between this case and the pending state court case, and specifically address why two parallel cases

are being brought against two insurance companies for damage caused by the same storm to the

same property.

       2.        Defendant American Security Insurance Company is ORDERED to file its

response within 14 days of Plaintiff’s response to this show cause order.

       DONE and ORDERED in Chambers, in Orlando, Florida on October 21, 2020.




Copies furnished to:

Counsel of Record




                                                 -2-
